Sognier, Judge.
Flexi-Van Leasing, Inc. (appellee) sued Triple A Delivery Company, Inc. (appellant) for payments due on account from the leasing of appellee’s trucks. The jury found for appellee and the trial court denied appellant’s motion for a new trial. This appeal ensued.
Appellant contends that the trial court should have granted its motion for new trial because the verdict was against the weight of the evidence and the evidence was contrary to the verdict. It is not the responsibility of this court to weigh the evidence in regard to the *344action brought. Bhattacharjee v. Kunnatha, 165 Ga. App. 75, 76 (299 SE2d 144) (1983). Our task is “merely to determine if there is sufficient evidence to authorize the trial court’s judgment.” Hallford v. Banks, 236 Ga. 472 (224 SE2d 35) (1976). If there is any evidence to support the jury’s verdict and the trial court’s judgment, then all conflicts in the evidence will be resolved to favor the verdict. Scott v. Scott, 243 Ga. 472, 473 (254 SE2d 852) (1979) and Drake v. State, 241 Ga. 583, 585 (247 SE2d 57) (1978). An examination of the oral and documentary evidence reveals that there was some evidence for the jury to find that an officer in Triple A Delivery Company had authorized the lease agreements with appellee, and that appellee, in relying on a course of past dealings with this officer, was unaware that the officer was acting outside of his authority. Riverdale Assembly of God v. Advanced Refrigeration, 128 Ga. App. 718 (197 SE2d 767) (1973).
Decided July 7, 1983.
Sandra K. Bell, for appellant.
Stephen M. Forte, for appellee.
“Where ... the trial judge has exercised the discretion vested in him by law, and there is some evidence to support the verdict, the judgment overruling the general grounds of the motion for new trial is not error. [Cits.]” Kendrick v. Kendrick, 218 Ga. 460, 461 (128 SE2d 496) (1962).

Judgment affirmed.


Quillian, P. J, and Pope, J., concur.